Title: To George Washington from Henry Knox, 16 April 1783
From: Knox, Henry
To: Washington, George


                        
                            My dear General
                            West point 16 April 1783
                        
                        I think it necessary to inform your Excellency that there is a general uneasiness among the New-Commissioned
                            officers of the Connecticut Line grounded principally upon the inequality of the rewards to the officers and Soldiers.
                            They say the rewards ought to be in a strict proportion, and if the officers receive five years pay as a reward for
                            services the same rule ought to extend to them, instead of which they have only the promise of one years pay. The matter
                            will issue I beleive in a petition to your Excellency upon the subject.
                        Whether the idea has originated with themselves, or whether it is the suggestion of some designing person I
                            cannot learn. Certain it is the claim is new and not connected with any promise of Congress. It is not improbable but
                            other claims may spring up; therefore I think the sooner we can begin to discharge the War  the
                            better. Reasons may be given that many men must want to attend to their farms in the present season, and that every
                            attention ought to be paid to men deserving so much of their Country, twenty or thirty from each
                            regiment should be discharged upon such a day, provided they left orders to receive the certificates of the pay due, and
                                then such pay as may be furnished previous to the dissolution of the Army—Or three days afterwards
                            an equal number and so on. I am my Dear General with the utmost respect your Humble servt
                        
                            H. Knox
                        
                    